Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 21, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144666                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  IAN McPHERSON,                                                                                           Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 144666
                                                                    COA: 299618
                                                                    Oakland CC: 2008-095926-NI
  CHRISTOPHER McPHERSON and AAA
  AUTO CLUB GROUP INSURANCE
  COMPANY,
           Defendants,
  and
  PROGRESSIVE MICHIGAN INSURANCE
  COMPANY,
           Defendant/Cross-Plaintiff-Appellant,
  and
  AUTO CLUB INSURANCE ASSOCIATION,
  MEMBERSELECT INSURANCE COMPANY,
  and AUTO CLUB INSURANCE COMPANY,
            Defendants/Cross-Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 10, 2012
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties may file supplemental briefs within 35 days of the date of this order, but they
  should not submit mere restatements of their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 21, 2012                  _________________________________________
           t0918                                                               Clerk